Name: Commission Regulation (EEC) No 1481/86 of 15 May 1986 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  prices;  foodstuff
 Date Published: nan

 Avis juridique important|31986R1481Commission Regulation (EEC) No 1481/86 of 15 May 1986 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Official Journal L 130 , 16/05/1986 P. 0012 - 0020 Finnish special edition: Chapter 3 Volume 20 P. 0219 Swedish special edition: Chapter 3 Volume 20 P. 0219 *****COMMISSION REGULATION (EEC) No 1481/86 of 15 May 1986 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 882/86 (2), and in particular Articles 4 and 7 (4) thereof; Whereas, pursuant to Article 4 of Regulation (EEC) No 1837/80, the price recorded on the representative markets of the Community must be derived from the prices recorded on the representative market or markets of each Member State for the various categories of fresh or chilled sheep carcases after taking into account both of the relative importance of each category and of the relative size of the flock in each Member State; Whereas, given the predominance of lamb, experience has shown that the determination of market prices is best achieved by reference to the market price of lamb less than 12 months old; Whereas the price recorded on the representative markets of the Community may be taken as the average of the prices of the products in question on the representative market or markets of each Member State; whereas this average should be weighted in accordance with the coefficients expressing the relative size of flock in each Member State; Whereas the price recorded on the representative market or markets of each Member State may be taken as the weighted average of the prices which have occured in that Member State during a given period at a given marketing stage; whereas the coefficients used for this weighting should reflect the relative quantity of each category coming on to the market; Whereas the price recorded on the market is based on the prices, excluding value added tax, of carcases, but with no deductions authorized in respect of other charges; whereas market prices should be recorded in respect of the 'carcase weight' as defined in Commission Decision 82/958/EEC of 22 December 1982 laying down implementing provisions for the statistical surveys to be carried out by Member States on sheep and goat stocks (3); whereas, however, it should be permitted that this definition be not used in the case of carcases of young lambs weighing between 9 and 16 kilograms, so that market practices, whereby whole carcases marketed with head and offals command a greater commercial value, can be taken into account; Whereas in certain Member States these prices relate to prices for live animals; whereas these prices should then be converted by means of appropriate coefficients; whereas, however, in regions where the individual assessment of live animals is carried out in order to estimate carcase weight the conversion may be based on that assessment; Whereas the representative market or markets for each Member State should be selected on the basis of experience in recent years; whereas, moreover, where there is more than one representative market in a Member State the arithmetical or, if necessary, the weighted average of quotations recorded on these markets should be taken; Whereas the rules for the application of price reporting should be fixed; Whereas Member States may, because of veterinary or health-protection regulations, find it necessary to take measures which affect prices; whereas, in such circumstances, it is not always suitable when recording market prices to take into account quotations which do not reflect the normal trend of the market; whereas, consequently, certain criteria should be laid down allowing the Commission to take account of that situation; whereas similarly, when due to exceptional circumstances or seasonality of supply price recording is impossible, certain criteria should also be laid down to take account of that situation; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The price of sheep carcases on the representative Community markets referred to in Article 4 of Regulation (EEC) No 1837/80 shall be the average, weighted by the coefficients laid down in Annex I, of the prices of carcases of lamb recorded on the representative market or markets of each Member State or, in the case of the United Kingdom, of each region within the meaning of Article 3 (1) of Regulation (EEC) No 1837/80. Article 2 1. In each Member State, the price of fresh or chilled lamb carcases on the representative market shall be equal to the average, weighted by coefficients reflecting the relative importance of each category, of the prices recorded for the said categories during a seven-day period at the same wholesale stage. The said price shall be calculated on the basis of market prices, ex value added tax. Market prices shall be recorded in respect of the 'carcase weight' within the meaning of Commission Decision 82/958/EEC. In the case of lamb carcases weighing between 9 and 16 kilograms, however, and in accordance with normal commercial practice, prices may be recorded before evisceration and removal of the head. Where prices are recorded on a liveweight basis, the prices per kilogram liveweight shall be divided by a maximum conversion coefficient of 0,5. However, where normal practice is to include head and offals with the carcase, for lambs weighing between 16 and 28 kilograms liveweight the maximum coefficient shall be 0,58. However, in regions where price recording is based on the indivdual assessment of the weight of lamb carcases, the conversion shall be based on that assessment. Where markets are held more than once during the seven-day period referred to above, the price of each category shall be the arithmetical average of the quotations recorded during each market. Where there are several representative markets in a Member State: (a) The price for that Member State shall be the average of the prices recorded on the said markets, weighted by coefficients reflecting the relative importance of each market or of each category; however, where no information is available the prices on the representative markets of that Member State shall be determined by reference in particular to the last prices known. (b) For the purposes of Article 7 (4) of Regulation (EEC) No 1837/80, the price of each category shall be equal to the arithmetical average, or, if necessary, the average weighted by coefficients to reflect the relative importance of each market for the category in question, of the prices recorded for that category on the representative markets of the Member States in question. 2. The following are fixed in Annex II: (a) the representative markets of each Member State; (b) the categories of lamb carcases; (c) the weighting and conversion coefficients referred to in paragraph 1. 3. The categories referred to in paragraph 2 (b) above are defined in Annex III. 4. In the case of the United Kingdom, this Article shall apply in respect of regions 5 and 6 sepaately. Article 3 1. Member States whose sheepmeat production exceeds 200 tonnes per year shall communicate to the Commission, each Thursday at the latest for each market, the prices of the categories and the average prices referred to in Article 2 (1) recorded during the week preceding the week in which the information is given. 2. However, the United Kingdom in respect of region 5 shall communicate to the Commission: (a) in accordance with paragraph 1, the provisonal return of prices recorded for application of Article 4 of Regulation (EEC) No 1837/80; (b) within 15 days following that communication, the market price given in the final price return and to be employed for any application of Article 9 of the said Regulation. 3. Within the same time limits the Member States referred to in paragraph 1 shall also communicate to the Commission the prices of ewes and, as far as possible, those of other categories not referred to in Article 2. Article 4 1. Where one or more Member States take measures, in particular for veterinary or health reasons, which affect the normal trend of prices recorded on their markets, the Commission may either: - disregard the prices recorded on the market or markets in question, or - use the last prices recorded on the market or markets before those measures were put into effect. 2. Where, in exceptional circumstances or for reasons of seasonality of supply, no prices can be recorded on a representative market or markets of a Member State, the Commission may use the last prices recorded on the market in question before this occurrence. 3. Where the situations outlined in 1 and 2 above continue for two consecutive weeks, the Commission may decide on the temporary elimination of the market or markets in question for price reporting purposes and on the temporary redistribution of their weighting accordingly. Article 5 Commission Regulation (EEC) No 2657/80 (1) is hereby repealed. Article 6 This Regulation shall enter into force on 2 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 183, 16. 7. 1980, p. 1. (2) OJ No L 82, 27. 3. 1986, p. 3. (3) OJ No L 386, 31. 12. 1982, p. 43. (1) OJ No L 276, 20. 10. 1980, p. 1. ANNEX I COEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS Belgium 0,1 % Denmark 0,1 % Germany 1,5 % Spain 20,9 % France 14,3 % Greece 12,4 % Ireland 3,2 % Italy 13,4 % Luxembourg - Netherlands 1,1 % Portugal 3,8 % Great Britain 28,0 % Northern Ireland 1,2 % 100 % ANNEX II FACTORS ENTERING INTO THE DETERMINATION OF PRICES RECORDED ON THE REPRESENTATIVE MARKETS OF THE COMMUNITY A. BELGIUM 1.2 // 1. Representative markets // Weighting coefficients // Sint-Truiden // 70 % // Gent // 30 % // 2. Category // Weighting coefficient // Agneaux extra // 100 % B. DENMARK 1. Representative market: Denmark The price recorded on this market is the weighted average of the prices recorded at the following places of quotation. 1.2 // // Weighting coefficients // Jutland, Skive // 12,8 % // Celebrity, Esbjerg // 11,9 % // FNK, AAlborg // 36,3 % // Kreaturslagteriet, Vest // 7,3 % // Dalko, Aarhus // 8,6 % // Tulip, Nyborg // 2,0 % // Koebenhavns Exsportslagteri // 20,3 % // Henry Nielsen, Aggersund // 0,8 % // 2. Categories // Weighting coefficients // Lam Ekstra // 33,3 % // Lam 1. Kvalitet // 66,7 % C. FEDERAL REPUBLIC OF GERMANY 1. Representative market: Federal Republic of Germany The prices recorded on this market are the weighted average of the prices recorded in the following regions: 1.2 // // Weighting coefficients // Bayern // 32,0 % // Nordrhein-Westfalen // 61,7 % // Niedersachsen // 3,6 % // Saarland // 2,7 % // 2. Category // Weighting coefficient // Mastlammfleisch // 100 % // D. SPAIN // // 1. Representative markets // Weighting coefficients // Albacete // 12 % // Barcelona // 10 % // Madrid // 10 % // Medina del Campo // 14 % // Talavera de la Reina // 14 % // Valencia // 4 % // Zafra // 20 % // Zaragoza // 16 % // 2. Category // Weighting coefficient // Corderos // 100 % // E. FRANCE // // 1. Representative markets // Weighting coefficients 1.2.3 // // January to June // July to December // (a) MarchÃ © de Rungis // 25,0 % // 25,0 % // (b) Regional markets // // // Paris // 15,0 % // 15,0 % // Limoges // 22,5 % // 26,25 % // Toulouse // 18,75 % // 15,0 % // Avignon // 18,75 % // 18,75 % 2. Categories (a) MarchÃ © de Rungis: all categories of domestically produced lambs traded (b) Regional markets: Agneaux 1.2.3 // Degree of fattening // Conformation // Weighting coefficients // Couvert // E // 10 % // (appellation 'parfait') // U // 12 % // // R // 19 % // // O // 10 % // Gras // E // 7 % // // U // 9 % // // R // 13 % // // O // 8 % // TrÃ ¨s gras // E // 4 % // (appellation 'suiffard') // U // 4 % // // R // 4 % F. GREECE 1.2 // 1. Representative markets // Weighting coefficients // (quotation centre) // // AthÃ ­na // 10 % // IoÃ ¡nnina // 29 % // KozÃ ¡ni // 15 % // KomotinÃ ­ // 8 % // LÃ ¡risa // 18 % // TrÃ ­poli // 15 % // ChaniÃ ¡ // 5 % // 2. Category // Weighting coefficient // AnmoÃ ­ // 100 % // G. IRELAND // // 1. Representative markets // Weighting coefficients // (a) Abattoirs // // Ballyhaunis // 22,5 % // Dublin // 17,0 % // Waterford // 10,5 % // (b) Live markets // // Ballina // 22,5 % // Enniscorthy // 17,0 % // Fermoy // 10,5 % // 2. Category // Weighting coefficient // Lambs // 100 % // H. ITALY // // 1. Representative markets // Wepghting coefficients // (a) Roma // 25,0 % // (b) Other markets: // // Avellino // 8,8 % // Firenze // 8,8 % // Foggia // 25,0 % // Noci // 8,8 % // Nuoro // 23,6 % // 2. Category // Weighting coefficient // Agnelli // 100 % // I. NETHERLANDS // // 1. Representative markets // Weighting coefficients // Bodegraven Breukelen Harlingen Hoorn Nieuwekerk a/d IJssel // The prices recorded in each slaughterhouse are to be weighted by means of coefficients which are variable each week and reflect the relative importance of the number of animals slaughtered in each slaughterhouse compared with the national total. // 2. Category // Weighting coefficient // Slachtlammeren // 100 % // J. PORTUGAL // // 1. Representative markets // Weighting coefficients // Alentejo // 80 % // Beira Interior // 20 % // 2. Category // Weighting coefficient // Borregos // 100 % // K. GREAT BRITAIN // // 1. Representative markets // Weighting coefficients // All livestock auction markets certifying clean sheep and lambs in - England and Wales - Scotland // The prices recorded in each region are to be weighted by means of coefficients which are variable each week and reflect the number of certified animals in each region compared with the national total. // 2. Categories // Weighting coefficients // - New-season lamb - Old-season lamb // The prices recorded for each category are to be weighted by means of coefficients which are variable each week and reflect the relative importance of the total estimated carcase weight of certified animals in each category compared with the total estimated carcase weight of all certified animals born in the 12-month period prior to marketing. // L. NORTHERN IRELAND // // 1. Representative markets // Weighting coefficients // (a) Abattoirs // // Belfast // 21 % // Foyle // 29 % // (b) Live markets // // Ballymoney // 11 % // Donemana // 19 % // Markethill // 12 % // Omagh // 8 % // 2. Category // Weighting coefficient // Lambs // 100 % ANNEX III The definitions of lamb carcases are as follows: 1.2 // A. BELGIUM // // Agneaux extra: // Butcher's lambs less than 12 months old with an estimated carcase weight of between 13 and 25 kilograms. // B. DENMARK // // Slagtekroppe af lam: // // - Ekstra: // Carcases of butcher's lambs less than 12 months old with well-developed legs, a broad back and loins, good fleshines and with a suitable fat cover (maximum 1 cm). // // Weight limits: // // - suckling lambs: 13 to 16 kilograms carcase weight, // // - other lambs: 13 to 25 kilograms carcase weight. // - 1. Kvalitet: // Carcases of butcher's lambs less than 12 months old with average fleshiness of back, loins and legs and with a suitable fat cover. // // Weight limits: // // - suckling lambs: 13 to 16 kilograms carcase weight, // // - other lambs: 13 to 25 kilograms carcase weight. // C. FEDERAL REPUBLIC OF GERMANY // // Mastlammfleisch: // Average of all qualities of carcase from lambs less than 12 months old fattened either indoors or on grass with a weight range of 13 to 25 kilograms. // D. SPAIN // // Corderos: // Male or female butcher's lambs less than 12 months old and of a carcase weight of between 9 and 19 kilograms and carcases of such lambs. E. FRANCE Carcases of butcher's lambs less than 12 months old weighing between 13 and 22 kilograms: 1.2 // Fat classes: // // - Couvert (appellation 'parfait'): // A layer of fat covering almost the whole carcase in a uniform manner but not to excess. May have slightly thickened fat zones at the base of the tail. A streakiness of the loins on either side of the spine. Muscle visible between the ribs on the inside of the rib cage. Fat stripes may not appear in ewes, and muscle is less visible between the ribs. // - Gras: // A mantle of fairly thick fat entirely covering the carcase; the layer is thinner on the limbs. Some small knobs of fat, called 'grapes' may appear on the inside of the rib cage. Muscle between the ribs may be infiltrated with fat. The kidney, too, is very enclosed. In the case of ewes, the mantle of fat and the size of 'grapes' may be greater. // - TrÃ ¨s gras: // A very thick mantle of fat covering the carcase, with fatty knobs at various depths. Knobs of fat ('grapes') on the inside of the rib cage; muscle between ribs highly infiltrated with fat. Kidney also enveloped in a thick layer of fat. // Conformation: // // - E: // - Superior // // - All profiles are convex, marking strong muscular development. // // Leg and saddle: short, well-fleshed and very thick. The saddle is wider than it is long. // // Back and loins: very thick and wide as far as the shoulders. // // Shoulders: well-fleshed and very thick. // - U: // - Very good // // - Profiles are at least sub-convex, marking significant muscular development. // // Leg and saddle: rounded and thick, saddle still wider than it is long. // // Back and loins: thick, wide and with no concavities as far as the shoulders. // // Dorsal apophyses not visible. // // Shoulders: well-fleshed and thick. // - R: // - Good // // - All profiles are at least straight, marking well-formed musculature. // // Leg and saddle: longer but still thick. The saddle appreciably as wide as it is long. Back and loin: less full but still wide at the base; the back may lack width at the shoulders. Dorsal apophyses just visible. // // Shoulders: may lack thickness. // - O: // - Fairly good. // // - The profiles are for the most part straight, with some slight hollowness, average musculature. // // Leg and saddle: noticeably long, lacking overall thickness. // // The saddle longer than it is wide. // // Back and loins: narrow, lacking thickness. // // Dorsal apophyses slightly protruding. // // Shoulders: lacking thickness. // F. GREECE // // AmnoÃ ­: // Butcher's lambs, male and female aged less than 12 months old and with a carcase weight of between 9 and 19 kilograms and carcases of such lambs. // G. IRELAND // // Lambs: // Lambs less than 12 months old with an estimated or actual carcase weight of between 13 and 24,5 kilograms. Where lambs are sold in lots and prices recorded liveweight, the average converted carcase weight of lambs in the lot must be within these weight limits. // H. ITALY // // Agnelli: // Butcher's lambs, male and female, aged less than 12 months old and with a carcase weight of between 9 and 19 kilograms, and carcases of such lambs. // I. NETHERLANDS // // Slachtslammeren: // Average of all 'kwaliteitsslacht lammeren' less than 12 months old with an estimated or actual carcase weight of between 13 and 25 kilograms. Where lambs are sold in lots and prices recorded on an actual carcase weight basis, the representative price is the price recorded on a per kilogram carcase weight basis. // J. PORTUGAL // // Borregos: // Male or female butcher's lambs less than 12 months old and of a carcase weight of between 9 and 19 kilograms, and carcases of such lambs. // K. GREAT BRITAIN // // Lambs: // Lambs less than 12 months old with an estimated carcase weight of between 13 and 24,5 kilograms, and reaching the following quality standards. // // Quality standards: // // A carcase must be reasonably well-fleshed throughout. The loins must be well-developed, the legs and shoulders moderately well-fleshed, but the forequarters relatively heavy. The flesh should be firm. As a minimum the fat cover required should be light. An overfat carcase will be rejected. A live animal must be such as to produce a carcase of at least this standard. // Definition of categories: // // - New-season lamb: // Ovine animals born and marketed within a year beginning on the first Monday in January, or born after the beginning of October in the year prior to marketing. // - Old-season lamb: // Lambs born up to the beginning of October in the year prior to the year of marketing and marketed in the period between the week commencing on the first Monday in January and the week commencing on the second Monday in May. // L. NORTHERN IRELAND // // Lambs: // Lambs less than 12 months old with an estimated or actual carcase weight of between 13 and 24,5 kilograms. Where lambs are sold in lots and prices recorded liveweight, the average converted carcase weight of lambs in the lot must be within these weight limits.( B ) OTHER MARKETS : // AVELLINO 8,8 % FIRENZE 8,8 % FOGGIA 25,0 % NOCI 8,8 % NUORO 23,6 % 2 . CATEGORY WEIGHTING COEFFICIENT AGNELLI 100 % I . NETHERLANDS // 1 . REPRESENTATIVE MARKETS WEIGHTING COEFFICIENTS BODEGRAVEN BREUKELEN HARLINGEN HOORN NIEUWEKERK A/D IJSSEL THE PRICES RECORDED IN EACH SLAUGHTERHOUSE ARE TO BE WEIGHTED BY MEANS OF COEFFICIENTS WHICH ARE VARIABLE EACH WEEK AND REFLECT THE RELATIVE IMPORTANCE OF THE NUMBER OF ANIMALS SLAUGHTERED IN EACH SLAUGHTERHOUSE COMPARED WITH THE NATIONAL TOTAL . 2 . CATEGORY WEIGHTING COEFFICIENT SLACHTLAMMEREN 100 % J . PORTUGAL // 1 . REPRESENTATIVE MARKETS WEIGHTING COEFFICIENTS ALENTEJO 80 % BEIRA INTERIOR 20 % 2 . CATEGORY WEIGHTING COEFFICIENT BORREGOS 100 % K . GREAT BRITAIN // 1 . REPRESENTATIVE MARKETS WEIGHTING COEFFICIENTS ALL LIVESTOCK AUCTION MARKETS CERTIFYING CLEAN SHEEP AND LAMBS IN - ENGLAND AND WALES - SCOTLAND THE PRICES RECORDED IN EACH REGION ARE TO BE WEIGHTED BY MEANS OF COEFFICIENTS WHICH ARE VARIABLE EACH WEEK AND REFLECT THE NUMBER OF CERTIFIED ANIMALS IN EACH REGION COMPARED WITH THE NATIONAL TOTAL . 2 . CATEGORIES WEIGHTING COEFFICIENTS - NEW-SEASON LAMB - OLD-SEASON LAMB THE PRICES RECORDED FOR EACH CATEGORY ARE TO BE WEIGHTED BY MEANS OF COEFFICIENTS WHICH ARE VARIABLE EACH WEEK AND REFLECT THE RELATIVE IMPORTANCE OF THE TOTAL ESTIMATED CARCASE WEIGHT OF CERTIFIED ANIMALS IN EACH CATEGORY COMPARED WITH THE TOTAL ESTIMATED CARCASE WEIGHT OF ALL CERTIFIED ANIMALS BORN IN THE 12-MONTH PERIOD PRIOR TO MARKETING . L . NORTHERN IRELAND // 1 . REPRESENTATIVE MARKETS WEIGHTING COEFFICIENTS ( A ) ABATTOIRS // BELFAST 21 % FOYLE 29 % ( B ) LIVE MARKETS // BALLYMONEY 11 % DONEMANA 19 % MARKETHILL 12 % OMAGH 8 % 2 . CATEGORY WEIGHTING COEFFICIENT LAMBS 100 % ANNEX III THE DEFINITIONS OF LAMB CARCASES ARE AS FOLLOWS : 1.2A . BELGIUM // AGNEAUX EXTRA : BUTCHER'S LAMBS LESS THAN 12 MONTHS OLD WITH AN ESTIMATED CARCASE WEIGHT OF BETWEEN 13 AND 25 KILOGRAMS . B . DENMARK // SLAGTEKROPPE AF LAM : // - EKSTRA : CARCASES OF BUTCHER'S LAMBS LESS THAN 12 MONTHS OLD WITH WELL-DEVELOPED LEGS, A BROAD BACK AND LOINS, GOOD FLESHINES AND WITH A SUITABLE FAT COVER ( MAXIMUM 1 CM ). // WEIGHT LIMITS : // - SUCKLING LAMBS : 13 TO 16 KILOGRAMS CARCASE WEIGHT, // - OTHER LAMBS : 13 TO 25 KILOGRAMS CARCASE WEIGHT . - 1 . KVALITET : CARCASES OF BUTCHER'S LAMBS LESS THAN 12 MONTHS OLD WITH AVERAGE FLESHINESS OF BACK, LOINS AND LEGS AND WITH A SUITABLE FAT COVER . // WEIGHT LIMITS : // - SUCKLING LAMBS : 13 TO 16 KILOGRAMS CARCASE WEIGHT, // - OTHER LAMBS : 13 TO 25 KILOGRAMS CARCASE WEIGHT . C . FEDERAL REPUBLIC OF GERMANY // MASTLAMMFLEISCH : AVERAGE OF ALL QUALITIES OF CARCASE FROM LAMBS LESS THAN 12 MONTHS OLD FATTENED EITHER INDOORS OR ON GRASS WITH A WEIGHT RANGE OF 13 TO 25 KILOGRAMS . D . SPAIN // CORDEROS : MALE OR FEMALE BUTCHER'S LAMBS LESS THAN 12 MONTHS OLD AND OF A CARCASE WEIGHT OF BETWEEN 9 AND 19 KILOGRAMS AND CARCASES OF SUCH LAMBS . E . FRANCE CARCASES OF BUTCHER'S LAMBS LESS THAN 12 MONTHS OLD WEIGHING BETWEEN 13 AND 22 KILOGRAMS : 1.2FAT CLASSES : // - COUVERT ( APPELLATION "PARFAIT '): A LAYER OF FAT COVERING ALMOST THE WHOLE CARCASE IN A UNIFORM MANNER BUT NOT TO EXCESS . MAY HAVE SLIGHTLY THICKENED FAT ZONES AT THE BASE OF THE TAIL . A STREAKINESS OF THE LOINS ON EITHER SIDE OF THE SPINE . MUSCLE VISIBLE BETWEEN THE RIBS ON THE INSIDE OF THE RIB CAGE . FAT STRIPES MAY NOT APPEAR IN EWES, AND MUSCLE IS LESS VISIBLE BETWEEN THE RIBS . - GRAS : A MANTLE OF FAIRLY THICK FAT ENTIRELY COVERING THE CARCASE; THE LAYER IS THINNER ON THE LIMBS . SOME SMALL KNOBS OF FAT, CALLED "GRAPES' MAY APPEAR ON THE INSIDE OF THE RIB CAGE . MUSCLE BETWEEN THE RIBS MAY BE INFILTRATED WITH FAT . THE KIDNEY, TOO, IS VERY ENCLOSED . IN THE CASE OF EWES, THE MANTLE OF FAT AND THE SIZE OF "GRAPES' MAY BE GREATER . - TRES GRAS : A VERY THICK MANTLE OF FAT COVERING THE CARCASE, WITH FATTY KNOBS AT VARIOUS DEPTHS . KNOBS OF FAT (" GRAPES ') ON THE INSIDE OF THE RIB CAGE; MUSCLE BETWEEN RIBS HIGHLY INFILTRATED WITH FAT . KIDNEY ALSO ENVELOPED IN A THICK LAYER OF FAT . CONFORMATION : // - E : - SUPERIOR // - ALL PROFILES ARE CONVEX, MARKING STRONG MUSCULAR DEVELOPMENT . // LEG AND SADDLE : SHORT, WELL-FLESHED AND VERY THICK . THE SADDLE IS WIDER THAN IT IS LONG . // BACK AND LOINS : VERY THICK AND WIDE AS FAR AS THE SHOULDERS . // SHOULDERS : WELL-FLESHED AND VERY THICK . - U : - VERY GOOD // - PROFILES ARE AT LEAST SUB-CONVEX, MARKING SIGNIFICANT MUSCULAR DEVELOPMENT . // LEG AND SADDLE : ROUNDED AND THICK, SADDLE STILL WIDER THAN IT IS LONG . // BACK AND LOINS : THICK, WIDE AND WITH NO CONCAVITIES AS FAR AS THE SHOULDERS . // DORSAL APOPHYSES NOT VISIBLE . // SHOULDERS : WELL-FLESHED AND THICK . - R : - GOOD // - ALL PROFILES ARE AT LEAST STRAIGHT, MARKING WELL-FORMED MUSCULATURE . // LEG AND SADDLE : LONGER BUT STILL THICK . THE SADDLE APPRECIABLY AS WIDE AS IT IS LONG . BACK AND LOIN : LESS FULL BUT STILL WIDE AT THE BASE; THE BACK MAY LACK WIDTH AT THE SHOULDERS . DORSAL APOPHYSES JUST VISIBLE . // SHOULDERS : MAY LACK THICKNESS . - O : - FAIRLY GOOD . // - THE PROFILES ARE FOR THE MOST PART STRAIGHT, WITH SOME SLIGHT HOLLOWNESS, AVERAGE MUSCULATURE . // LEG AND SADDLE : NOTICEABLY LONG, LACKING OVERALL THICKNESS . // THE SADDLE LONGER THAN IT IS WIDE . // BACK AND LOINS : NARROW, LACKING THICKNESS . // DORSAL APOPHYSES SLIGHTLY PROTRUDING . // SHOULDERS : LACKING THICKNESS . F . GREECE // ***** BUTCHER'S LAMBS, MALE AND FEMALE AGED LESS THAN 12 MONTHS OLD AND WITH A CARCASE WEIGHT OF BETWEEN 9 AND 19 KILOGRAMS AND CARCASES OF SUCH LAMBS . G . IRELAND // LAMBS : LAMBS LESS THAN 12 MONTHS OLD WITH AN ESTIMATED OR ACTUAL CARCASE WEIGHT OF BETWEEN 13 AND 24,5 KILOGRAMS . WHERE LAMBS ARE SOLD IN LOTS AND PRICES RECORDED LIVEWEIGHT, THE AVERAGE CONVERTED CARCASE WEIGHT OF LAMBS IN THE LOT MUST BE WITHIN THESE WEIGHT LIMITS . H . ITALY // AGNELLI : BUTCHER'S LAMBS, MALE AND FEMALE, AGED LESS THAN 12 MONTHS OLD AND WITH A CARCASE WEIGHT OF BETWEEN 9 AND 19 KILOGRAMS, AND CARCASES OF SUCH LAMBS . I . NETHERLANDS // SLACHTSLAMMEREN : AVERAGE OF ALL "KWALITEITSSLACHT LAMMEREN' LESS THAN 12 MONTHS OLD WITH AN ESTIMATED OR ACTUAL CARCASE WEIGHT OF BETWEEN 13 AND 25 KILOGRAMS . WHERE LAMBS ARE SOLD IN LOTS AND PRICES RECORDED ON AN ACTUAL CARCASE WEIGHT BASIS, THE REPRESENTATIVE PRICE IS THE PRICE RECORDED ON A PER KILOGRAM CARCASE WEIGHT BASIS . J . PORTUGAL // BORREGOS : MALE OR FEMALE BUTCHER'S LAMBS LESS THAN 12 MONTHS OLD AND OF A CARCASE WEIGHT OF BETWEEN 9 AND 19 KILOGRAMS, AND CARCASES OF SUCH LAMBS . K . GREAT BRITAIN // LAMBS : LAMBS LESS THAN 12 MONTHS OLD WITH AN ESTIMATED CARCASE WEIGHT OF BETWEEN 13 AND 24,5 KILOGRAMS, AND REACHING THE FOLLOWING QUALITY STANDARDS . // QUALITY STANDARDS : // A CARCASE MUST BE REASONABLY WELL-FLESHED THROUGHOUT . THE LOINS MUST BE WELL-DEVELOPED, THE LEGS AND SHOULDERS MODERATELY WELL-FLESHED, BUT THE FOREQUARTERS RELATIVELY HEAVY . THE FLESH SHOULD BE FIRM . AS A MINIMUM THE FAT COVER REQUIRED SHOULD BE LIGHT . AN OVERFAT CARCASE WILL BE REJECTED . A LIVE ANIMAL MUST BE SUCH AS TO PRODUCE A CARCASE OF AT LEAST THIS STANDARD . DEFINITION OF CATEGORIES : // - NEW-SEASON LAMB : OVINE ANIMALS BORN AND MARKETED WITHIN A YEAR BEGINNING ON THE FIRST MONDAY IN JANUARY, OR BORN AFTER THE BEGINNING OF OCTOBER IN THE YEAR PRIOR TO MARKETING . - OLD-SEASON LAMB : LAMBS BORN UP TO THE BEGINNING OF OCTOBER IN THE YEAR PRIOR TO THE YEAR OF MARKETING AND MARKETED IN THE PERIOD BETWEEN THE WEEK COMMENCING ON THE FIRST MONDAY IN JANUARY AND THE WEEK COMMENCING ON THE SECOND MONDAY IN MAY . L . NORTHERN IRELAND // LAMBS : LAMBS LESS THAN 12 MONTHS OLD WITH AN ESTIMATED OR ACTUAL CARCASE WEIGHT OF BETWEEN 13 AND 24,5 KILOGRAMS . WHERE LAMBS ARE SOLD IN LOTS AND PRICES RECORDED LIVEWEIGHT, THE AVERAGE CONVERTED CARCASE WEIGHT OF LAMBS IN THE LOT MUST BE WITHIN THESE WEIGHT LIMITS .